Case 2:17-cv-03831-JLL-JAD Document 45 Filed 01/24/19 Page 1 of 1 PageID: 1311




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




NAYMISH PATEL, Indivichialli’ and On                      Civil Action No.: l7383 1 (JLL)
BehalfofAil Otiwis Similctrlv Situciteci,

                    PlaintifE                                         ORDER

V


ZOOMPASS HOLDINGS, INC., el a!.,

                    Defendans.




        This matter comes before the Court by way of a motion to dismiss tiled by Defendants

Zoompass Holdings, Inc.. Robert Lee, and Brian Morales (“Defendants”). (ECf No. 35). for the

reasons set forth in the Court’s corresponding Opinion,

        IT IS on this   ?‘ of January, 2019,
        ORDERED that Defendants’ Motions to Dismiss, (ECF No. 35). is hereby GRANTED

and it is further

        ORDERED that Plaintiffs Second Amended Complaint is DISMISSED WITH

PREJVDICE and it is further

        ORDERED that the Clerk of the Court shall mark this matter CLOSED.

        SO ORDERED.


                                                          E L. LINARES
                                                            Judge, United States District Court
